                                                                                   Case 3:19-cv-05475-WHA Document 25 Filed 04/15/21 Page 1 of 4



                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   ABEL FATAH ELLAWENDY,                                   No. C 19-5475 WHA (PR)
                                                                          8                    Plaintiff,                             ORDER GRANTING EXTENSION
                                                                                                                                      OF TIME AND OF SERVICE
                                                                          9        v.
                                                                                                                                      (ECF No. 20)
                                                                         10   STEVE BENAL; JAMES BASS;
                                                                              LISA BIER; ROBERT LINGLY,
                                                                         11
United States District Court




                                                                                               Defendants.
                                                                         12                                           /
                               For the Northern District of California




                                                                         13
                                                                         14                                               INTRODUCTION
                                                                         15             Plaintiff, who was formerly an inmate in the Monterey County Jail, filed this civil rights
                                                                         16   case under 42 U.S.C. § 1983 against Sheriff Steve Benal, James Bass, Commander Lisa Bier,
                                                                         17   and Chaplain Robert Lingly at the Monterey County Sheriff’s Department. He has been granted
                                                                         18   leave to proceed in forma pauperis. While he originally filed this action pro se, a lawyer has
                                                                         19   recently appeared to represent him. For the reasons discussed below, the Amended Complaint
                                                                         20   is ordered served on defendants to respond to those claims that are, when liberally construed,
                                                                         21   cognizable.
                                                                         22                                                 ANALYSIS
                                                                         23   A.        STANDARD OF REVIEW
                                                                         24             Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         25   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         26   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         27   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         28   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2).
                                                                                   Case 3:19-cv-05475-WHA Document 25 Filed 04/15/21 Page 2 of 4



                                                                          1           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          2   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          3   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          4   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          5   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          6   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          7   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          8   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          9   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                         10   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         11   at 1974.
United States District Court




                                                                         12           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                               For the Northern District of California




                                                                         13   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         14   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         15   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         16   B.      LEGAL CLAIMS
                                                                         17          Plaintiff has stated cognizable claims for relief against defendants under the First
                                                                         18   Amendment and the Equal Protection Clause of the Fourteenth Amendment based upon
                                                                         19   defendants’ alleged failure to provide him with meals and a place to pray that adhered to the
                                                                         20   requirements of his religion when he was housed at the Monterey County Jail.
                                                                         21                                             CONCLUSION
                                                                         22          For the reasons set out above,
                                                                         23          1. The clerk shall issue summons and the United States Marshal shall serve, without
                                                                         24   prepayment of fees, a copy of the Amended Complaint with all attachments thereto, and a copy
                                                                         25   of this Order upon defendants Sheriff Steve Benal, James Bass, Commander Lisa Bier, and
                                                                         26   Chaplain Robert Lingly at the Monterey County Sheriff’s Department. A courtesy copy of
                                                                         27   the Amended Complaint with attachments and this Order shall also be mailed to the Monterey
                                                                         28
                                                                                                                                2
                                                                                 Case 3:19-cv-05475-WHA Document 25 Filed 04/15/21 Page 3 of 4



                                                                          1   County Counsel’s Office.
                                                                          2          2. Defendants shall file an answer in accordance with the Federal Rules of Civil
                                                                          3   Procedure.
                                                                          4          3. Plaintiff’s motion for an extension of time in which to file an amended complaint is
                                                                          5   GRANTED.
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                              Dated: April   15   , 2021.
                                                                          8                                               WILLIAM ALSUP
                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                             3
                                                                                 Case 3:19-cv-05475-WHA Document 25 Filed 04/15/21 Page 4 of 4



                                                                          1                         NOTICE -- WARNING (SUMMARY JUDGMENT)
                                                                          2           If defendants move for summary judgment, they are seeking to have your case dismissed.
                                                                          3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if
                                                                          4   granted, end your case.
                                                                          5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                                                          6   Generally, summary judgment must be granted when there is no genuine issue of material
                                                                          7   fact--that is, if there is no real dispute about any fact that would affect the result of your case, the
                                                                          8   party who asked for summary judgment is entitled to judgment as a matter of law, which will
                                                                          9   end your case. When a party you are suing makes a motion for summary judgment that is
                                                                         10   properly supported by declarations (or other sworn testimony), you cannot simply rely on what
                                                                         11   your complaint says. Instead, you must set out specific facts in declarations, depositions, answers
United States District Court




                                                                         12   to interrogatories, or authenticated documents, as provided in [current Rule 56(c)], that
                               For the Northern District of California




                                                                         13   contradict the facts shown in the defendant's declarations and documents and show that there is a
                                                                         14   genuine issue of material fact for trial. If you do not submit your own evidence in opposition,
                                                                         15   summary judgment, if appropriate, may be entered against you. If summary judgment is granted,
                                                                         16   your case will be dismissed and there will be no trial.
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 4
